Citation Nr: 1610869	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for an anxiety disorder NOS.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran presented sworn testimony at a personal hearing before a Veterans Law Judge (VLJ) in July 2015.  A transcript of that hearing is of record.  

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran explaining that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The Veteran sought TDIU, which was denied in a December 2014 rating decision.  The Board notes that the Veteran submitted a Notice of Disagreement in January 2015, and that no Statement of the Case has been issued; however, because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a disability rating in excess of 70 percent for an anxiety disorder NOS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's anxiety disorder NOS with related posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) have caused at least occupational and social impairment with deficiencies in most areas.

2.  Throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of at least 70 percent for anxiety disorder NOS with PTSD and MDD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service-connected anxiety disorder NOS is currently rated as 30 percent disabling.  He seeks a higher rating, reporting that he has experienced symptoms of severe depression, suicidal ideation, suicide attempts, anxiety, panic attacks, intrusive thoughts, flattened affect, chronic sleep impairment, disturbances of motivation and mood, difficulty concentrating, difficulty adapting to stressful situations, irritability, outbursts of anger and an inability to establish and maintain effective relationships.  He also seeks a TDIU, asserting that he cannot work as a result of his service-connected disabilities.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of at least 70 percent for his service-connected psychiatric disability and an award of TDIU throughout the appeal period. 
      
      A.  Increased Rating for Anxiety

The evidence supports a finding that the Veteran's disability picture for his anxiety disorder NOS has more nearly approximated occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood, throughout the appeal period.   Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

The record shows that the Veteran's psychiatric symptomatology has been marked by near continuous depression; chronic suicidal ideation, suicide attempts, anxiety, panic attacks, intrusive thoughts, flattened affect, chronic sleep impairment, disturbances of motivation and mood, difficulty concentrating, difficulty establishing social relationships, difficulty adapting to stressful situations, irritability, outbursts of anger and an inability to establish and maintain effective relationships.  Significantly, there are multiple references in his VA medical records to suicidal ideation throughout the appeal period, as well as suicide attempts in 2012 and 2015.  These symptoms are consistent with those listed in the criteria for a 70 percent rating.  

The Veteran's symptoms also cause occupational and social impairment with deficiencies in most areas.  Due to his anxiety and depression, the Veteran experiences social isolation.  He reports having no relationships outside of his family and some connections from his therapy/treatment groups.  His chronic nightmares and depression result in fatigue and low energy, which affects his ability to concentrate and completing tasks.  Additionally, his symptoms result in anhedonia, feelings of  detachment, feelings of worthlessness, verbal outbursts and mood swings, which affect his ability to function in the workplace and negatively impact his thinking, judgment and mood. 

The Board observes that during the appeal period, the Veteran has been diagnosed with anxiety disorder NOS, PTSD, MDD and mixed personality disorder.  The VA examiner providing the February 2012 and July 2014 VA examination reports opined that the Veteran's social isolation/avoidance, sudden mood changes, feeling empty and numb, temper outbursts, impulsivity, "para-suicidal" behavior and difficulty trusting others is a result of a mixed personality disorder rather than his service-connected anxiety disorder NOS and related mild PTSD symptoms.  

Despite this examiner's opinions, the majority of the evidence demonstrates that the Veteran's symptoms, including those involving social isolation, irritability, impulsivity, depression and suicidal behavior, are related to his service-connected psychiatric disability rather than a personality disorder.  The June 2010 VA examiner opined that the Veteran's personality disorder accounted for his avoidance of social connections and lack of action or plan regarding employment, but that his anxiety disorder NOS and related mild PTSD accounted for his symptoms of anxiety, depression, low energy, anhedonia, and mild PTSD symptoms of avoidance of women, anxiety triggered by windows in multi-level buildings, nightmares, hypervigilance, feeling of detachment and numbing.  The Veteran's treating VA physicians have linked his anxiety disorder NOS with his PTSD and MDD, and attributed his reported symptoms to his service-connected psychiatric disability.  A February 2011 VA medical record notes the treating physician's opinion that the Veteran's avoidant symptoms (isolation, anxiety in crowds, nightmares, intrusive memories and flashbacks) were due to his PTSD. In a May 2012 VA medical report, another of the Veteran's treating physician's recorded his professional opinion that the Veteran's MDD symptoms are directly related to his being pushed out of the window during military service, as well as his service-connected physical problems.  The Board also notes that there are multiple instances in the VA medical records in which the Veteran's treating providers note that his depressive symptoms are due, at least in part, to his service-connected physical disabilities.  Thus, the Board finds that the evidence of record weighs in favor of a finding that his psychiatric symptoms are due to his service-connected physiatric disability, and thus it will consider all of the his psychiatric symptoms as part of his service-connected disorder for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

In light of the above, the Board finds that the evidence of record supports a 70 percent rating for the Veteran's anxiety disorder NOS with PTSD and MDD throughout the appeal period.  

	B.  Entitlement to a TDIU

The Board also finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board has grants the Veteran a 70 percent disability rating for his anxiety disorder NOS.  During the appeal period, the Veteran has been service connected for the following disabilities (in addition to his psychiatric disability): residuals of left medial tibial plateau fracture with degenerative arthritis rated at 20 percent disabling or more, residuals of right ankle fracture rated as 30 percent disabling or more, residuals of right wrist fracture rated at 20 percent disabling and residual surgical scars of the left knee and right ankle for which he receives two 10 percent ratings.  The Veteran's combined rating for his service-connected disabilities has been no less than 80 percent during the appeal period.  Therefore, the schedular criteria for an award of TDIU has been met throughout the appeal period because the Veteran had a service-connected disability rated at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The record shows that since leaving the military, the Veteran has worked a variety of semi-skilled jobs including construction, delivery and maintenance.  He reports that he last worked full time as a diesel mechanic in 2001.  He reports that he stopped working as a mechanic because of his left knee arthritis and right wrist symptoms.  He further reports that he worked various part time jobs between 2002 and 2006.  See December 2006 and January 2014 VA Form 21-8940; see also March 2010 Rehabilitation Needs Inventory.  He has a high school diploma with college credits in mechanics and welding, but no advanced degree.  A March 2010 VA vocational counseling evaluation notes that he has difficulty preparing for employment due to depression and depressive symptoms, which hinder his motivation to train.  This record further states that his service-connected left knee, right ankle and right wrist disabilities impair his ability to bend, lift, stand or walk.  Earlier vocational rehabilitation notes state that the Veteran would need sedentary employment due to his service-connected physical disabilities, and this conclusion is bolstered by the findings of his orthopedic surgeon and the January 2015 VA examiner.  See January 2015 VA Examination Report.  Additionally, the July 2014 VA psychiatric examiner found that the Veteran's psychiatric symptoms result in disturbances of motivation and mood, an inability to establish and maintain effective work relationships and difficulty adapting to stressful circumstances, all of which supports a finding that the Veteran would be unable to obtain or maintain sedentary employment as well.  Thus, as the evidence of record shows that his service-connected physical and psychological disabilities have caused him to be unable to obtain and maintain substantially gainful employment throughout the appeal period, entitlement to a TDIU is granted for the entire period on appeal.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of at least 70 percent for anxiety disorder NOS with PTSD and MDD is granted.  

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.



REMAND

The evidence shows that in October 2015, the Veteran was hospitalized for three days as a result of a suicide attempt.  See October 2015 Private Medical Records.  This evidence suggests that the Veteran's psychiatric condition has worsened since his most recent VA examination, which took place in July 2014.  As such, the Board finds that remand is in order to provide the Veteran with a new VA examination and to obtain any outstanding VA treatment records.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records concerning the Veteran's treatment for his psychiatric disorders.

2.  Then schedule the Veteran for an appropriate VA examination addressing the nature and severity of his psychiatric symptoms and their effect on his occupational and social functioning.  The claims folder should be made available to and be reviewed by the examiner.  A complete rationale for all opinions expressed should be set forth in a report.

3.  Then readjudicate the remanded issue.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


